DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
 	Claims 1-31 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the computing device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlaminck et al. (US Pub. No. 2017/0078298) in view of 3GPP TS 23.682 “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements to facilitate communication with packet data network and applications (Release 12), herein after TS 23.682.
Regarding claim 1, Vlaminck discloses a method (paragraphs 19, 20, 44, 45, 56, 57, 59-62, 86; figures 1, 4a and 4b, 8, 11) comprising:
receiving, by a computing device (figures 1 and 8 Event processing and routing module 118; paragraphs 24 and 25 in view of paragraph 16: the functions of the event processing and routing module 118 includes receiving and processing event data received from the hub connectivity interface 114…in physical implementation, the central server 102 may include one or more processors performing the functions of the logical block shown in Figure 1”, and “the term ‘processor’ refers to one or more devices) located external to a premises (figure 1 and 8 Event processing and routing module 118 is located external to premises 108), premises data associated with a first premises device (figure 1 and 8 Sensor) located at the premises, wherein the first premises device is associated with a first device type and configured to communicate with a first application server device (figure 1 Application module 120, application database 124; paragraphs 24 and 25 in view of paragraph 16: application execution module 120 configured to handle execution of automation applications, also referred as Apps… Automation application or Apps used to monitor, control and automate devices 108; in physical implementation, the central server 102 may include one or more processors performing the functions of the logical block shown in Figure 1”, and “the term ‘processor’ refers to one or more devices”; figure 8 520, 530; figures 4a and 4b; paragraphs 35, 59-62), wherein the first application server device is separate from the computing device (see figure 1, Application module 120 is separate from Event processing and routing module 118);
determining, based on the premises data and an automation rule, to send control data to a second premises device located at the premises, wherein the second premises device is associated with a second device type (figures 4a and 4b; paragraphs 59-62: event handler and/or event wiring as automation rule, event wiring is sent to target device/light which is a second device type) configured to figure 8 560 and 562; paragraph 59. Cloud-to-cloud communication of device automation server with 3rd party manufacture device door lock 562 through a private network. Manufacture of lock requires the lock to communicate with its own data network for security reason);
sending, to the second premises device, the control data (paragraphs 59-62; 86: event wiring is sent to target device to perform assigned task).
Vlaminck does not explicitly teach the second network device comprising an application server device.
TS 23.682 discloses multiple different application servers go through different network (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs (application server device)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck teach the second network device comprising an application server device.
The motivation would have been for corresponding application compatibility.

Claim 12 is rejected similarly as claim 1 above. Vlaminck further teaches a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (paragraph 16).
Claim 22 is rejected similarly as claim 1 above. Vlaminck further teaches


Regarding claims 2, 13, 23, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches receiving the premises data comprises receiving, from one or more of the first premises device (paragraphs 26, 58-62: event) or the first application server device, the premises data.
Regarding claims 3, 14, 24, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the premises data comprises one or more of an event (paragraph 26), a change in state of the first premises device, a camera event, a sensor event, or an automation event.
Regarding claims 4, 15, 25, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches sending the control data comprises sending, to the second premises device and via one or more of a gateway device located at the premises (paragraphs 26, 32, 34, 48: send through hub 104) or the second application server device, the control data.
Regarding claims 5, 16, 26, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the premises data indicates one or more of a change in a state of the first premises device, entry to the premises, exit from the premises, locking of a door, unlocking of the door, or a change in a temperature setting, and wherein the control data is configured to cause a change in state of the second premises device (paragraphs 26: temperature sensor and turn on light).
claims 6, 17, 27, all limitations in claims 5, 16, 26 are disclosed above. Vlaminck further teaches the first premises device comprises one or more of a door lock, a security device, a security system, a network device, or a thermostat, and wherein the second premises device comprises one or more of a security system, security device, a thermostat, a light, a door lock, a heating ventilation and air conditioning (HVAC) system, or a network device (paragraphs 26: temperature sensor/door lock and turn on light).
Regarding claims 7, 18, 28, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches causing output, via a user device, of an indication of the premises data and an indication of a state change caused by the control data (figure 5; paragraphs 46 and 47).
Regarding claims 8, 19, 29, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches wherein determining that the second premises device is associated with the application server and sending the control data comprises sending, to the second premises device, the control data (paragraph 59: cloud to cloud communication through 3rd party network).
Vlaminck does not teach but TS 23.682 discloses the second premises device is associated with the second application server (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs). 

The motivation would have been for corresponding application.
Regarding claims 9, 20, 30, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches receiving, by the computing device and based on user input via a user interface, data indicative of a command associated with the first premises device; determining that the first application server device is associated with the first premises device; and sending, to the first application server device, the data indicative of the command (figure 5 and paragraphs 46, 47).
Regarding claims 10, 21, 31, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the first application server device and the first premises device are associated with a first proprietary system (paragraphs 59-62), and wherein the second premises device are associated with a second proprietary system (paragraph 59: 3rd party manufacture device).
Vlaminck does not teach but TS 23.682 discloses the second premises device is associated with the second application server (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs). 

The motivation would have been for corresponding application.
Regarding claim 11, all limitations in claim 10 are disclosed above. Vlaminck further teaches the first device type is not configured to communicate with the second device type without the computing device, and wherein the second device type is not configured to communicate with the first device type without the computing device (figure 8 and paragraph 59: without the central server, there is no communication between sensor and door lock 562).

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
In pages 9-10 of Remark, regarding claim 1, the Applicant argues that Vlaminck does not teach the first application server device is separate from the computing device. Examiner respectfully disagrees.
As explain in the 35 U.S.C. 103 rejection above, Vlaminck’s Application module 120 (first application server device) is separate from Event processing and routing module 118 (computing device). Thus, Vlaminck is determined to teach the claimed limitation.
In page 10 of Remark, the Applicant argues that “The Office Action attempts to argue otherwise based on the statement in paragraph [0024] that “in physical implementation, the central server 102 may include one or more processors performing the functions of the logical block shown in Figure 1”, and then the statement in paragraph [0016] that “the term ‘processor’ refers to one or more devices, circuits, and/or processing cores configured to process data.” Office Action, page 3. But that is too great a leap of logic. The fact that Vlaminck describes the term “processor” as “refer[ing] to one or more devices, circuits, and/or processing cores configured to process data,” does not change the fact that the central server 102 of Vlaminck is a single “server device” and that the “application module 120” is part of that single server device. It goes beyond any reasonable interpretation of Applicant’s claims to equate the single “central server 102” of Vlaminck with both the claimed “computing device” and the claimed “first application server device,” particularly when claim 1 now expressly recited that “the first application server device is separate from the computing device.” In attempting to do so, the Office errs.” 
Examiner notes that Applicant’s apparatus claim 12 follows the same line of Applicant’s argument. In claim 12, the Applicant claims a single device in the preamble, yet in the body of the claim, there are other devices, computing device and first application server device, which are parts of the claimed single device, performing different functions.
Furthermore, Examiner notes that for single apparatus claim, any features/functions (or devices) performed by device(s) outside of the claimed apparatus will not be given patent weight. Examiner suggests claim 22 to be amended as a system claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466